DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed January 6th, 2022, has been fully considered and entered. Accordingly, Claims 1-2, 5, 7-16, and 18-21 are pending in this application. Claims 1-2, 5, 7-16, and 18-20 were amended. Claim 21 was added. Claims 3, 4, 6, and 17 were cancelled. Claims 1, 15, and 19 are independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buono (Interactive pattern search in time series, 2005).
Regarding claim 1, Buono teaches a method for time-series vector search and visualization, comprising: 
ingesting time-series data files in a file-based backend data storage; instantiating a virtual logical meta layer for transcribing graphical user interface interactions into one or more search vectors and one or more search results vectors into GUI visualizations; connecting the physical structures of the time-series data files and the GUI components to the virtual logical meta layer (see Buono, Page 175, “This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series. Then, it presents TimeSearcher 2, a tool that enables users to explore multidimensional data using synchronized tables and graphs with overview+detail, filter the time series data to reduce the scope of the search, select an existing pattern to find similar occurrences, and interactively adjust similarity parameters to narrow the result set”);
the virtual logical meta layer dynamically generating one or more rules for transcribing GUI interactions into executable search vectors against time-series data files; selecting time-sequences on the graphical user interface and executing a vector search query; the virtual logical meta layer dynamically generating one or more rules for visualizing the search results vectors in the graphical user interface; and displaying one or more search results vectors on the graphical user interface (see Buono, Page 175, “This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series. Then, it presents TimeSearcher 2, a tool that enables users to explore multidimensional data using synchronized tables and graphs with overview+detail, filter the time series data to reduce the scope of the search, select an existing pattern to find similar occurrences, and interactively adjust similarity parameters to narrow the result set”).

Regarding claim 2, Buono further teaches:
wherein the virtual logical meta layer generates a virtual flat file structure encompassing all time-series data files searchable with a single query (see Buono, Page 175, “Most of the literature about time series focuses on algorithms that index time series and bring the data into the main storage, thus providing fast information retrieval on large time series.”).

Regarding claim 5, Buono further teaches:
wherein the one or more virtual objects in the virtual logical meta layer can be related via a logical expression (see Buono, Page 180, “A boolean AND operation is performed among all time boxes so that the remaining lines are only those that go through all the boxes.”).

Regarding claim 7, Buono further teaches:
wherein the virtual logical meta layer dynamically generates query paths for the search vectors against the encompassed time-series data files (see Buono, Page 176, “Timeboxes are rectangular regions that are selected and directly manipulated on a timeline overview of the data. The boundary values of the timeboxes specify the relevant parameters of the query. This paper enhances the concept of timeboxes by differentiating two types of timeboxes. The first type (the original) is used to filter the data and reduce the scope of the search, whereas the second type is used to perform a specific pattern search anywhere in the remaining data.”).

Regarding claim 8, Buono further teaches:
wherein virtual logical meta layer dynamically generates the maximum possible query parameters for the vector search (see Buono, Page 180, “users refine the query to narrow down the result set by dynamically manipulating the parameters of the search.”).

Regarding claim 9, Buono further teaches:
wherein the maximum possible parameters are dynamically winnowed down by the virtual logical meta layer via graphical user interface interactions (see Buono, Page 180, “users refine the query to narrow down the result set by dynamically manipulating the parameters of the search.”).

Regarding claim 10, Buono further teaches:
wherein the selected time sequence for search is converted to a vector for evaluating one or more possible matches (see Buono, Page 180, “One of the innovations in Timesearcher 2 is the capability to perform pattern search.”).

Regarding claim 11, Buono further teaches:
wherein the vector search generates dynamically all possible sequences in the time series data files corresponding to the parameters of the search vector and evaluates them against the search vector (see Buono, Page 177, “TimeSearcher 1’s basic browsing capability was extended to include multiple heterogeneous variables and handles tens of thousands of time points. In addition, TimeSearcher 2’s new search interface combines both filter and pattern search capability, implementing a three-step approach that can be extended to a variety of time series search interfaces.”).

Regarding claim 12, Buono further teaches:
wherein the search results vectors are visually emphasized within the searchable time series displayed in the graphical user interface (see Buono, Page 180, “Users can use the browsing capabilities of Timesearcher 2 to explore data. They can visually spot interesting patterns, and quickly browse recent data in search of other instances of the pattern.”).

Regarding claim 13, Buono further teaches:
wherein one or more search results vectors are used to generate a prediction for the occurrence and likely shape of a future time sequence (see Buono, Page 177, “Users can highlight a specific time point in all variables by clicking on the background, which draws a light blue vertical line and highlights values at the corresponding time in the table (upper right). Figure 4 shows all eight variables for all the items – which are drawn overlapped.”).

Regarding claim 14, Buono further teaches:
wherein an alert is generated for the future occurrence of the predicted time sequence (see Buono, Page 177, “During early data exploration, users do not know what pattern they may want to look for. They browse the data and when they see some anomalies or surprising shapes in the data, they can zoom in, select the pattern, and then start the search for similar patterns, enabling them to see where and when similar behavior occurred. Of course, allowing multiple pattern specification methods is an even more powerful approach (see section 4).”).

Regarding claim 15, Tobin teaches a computer based system for time-series motifs search and visualization, comprising:
a file-based backend data storage optimized for large volumes of data files; a data services interface module configured to provide data connection and data ingestion into the file-based backend data storage from external data sources; a virtual logical meta layer configured to interpret user GUI actions and dynamically parametrize vector searching within a set of domain specific time-series data files (see Buono, Page 175, “This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series. Then, it presents TimeSearcher 2, a tool that enables users to explore multidimensional data using synchronized tables and graphs with overview+detail, filter the time series data to reduce the scope of the search, select an existing pattern to find similar occurrences, and interactively adjust similarity parameters to narrow the result set”);
 a search query engine configured to receive query parameters from the virtual logical meta layer to execute a vector search query; a vector search engine configured to generate all possible time-sequences and to evaluate their proximity to a user-selected time-sequence; a graphical user interface configured to display data for user exploration; and a communication layer protocol configured to pass interactions, rules and data between the graphical user interface, the virtual logical meta layer, the search query engines, and the time series data files (see Buono, Page 175, “This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series. Then, it presents TimeSearcher 2, a tool that enables users to explore multidimensional data using synchronized tables and graphs with overview+detail, filter the time series data to reduce the scope of the search, select an existing pattern to find similar occurrences, and interactively adjust similarity parameters to narrow the result set”).

Regarding claim 16, Buono further teaches:
wherein continuously streamed data from multiple sources is dynamically connected to the virtual logical meta layer for automatic searches (see Buono, Page 175, “This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series. Then, it presents TimeSearcher 2, a tool that enables users to explore multidimensional data using synchronized tables and graphs with overview+detail, filter the time series data to reduce the scope of the search, select an existing pattern to find similar occurrences, and interactively adjust similarity parameters to narrow the result set”).

Regarding claim 18, Buono further teaches:
wherein the search query engine discovers one or more similar vectors to generate a predictions about a likelihood of an occurrence of a future time sequence with a particular shape (see Buono, Page 175, “This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series. Then, it presents TimeSearcher 2, a tool that enables users to explore multidimensional data using synchronized tables and graphs with overview+detail, filter the time series data to reduce the scope of the search, select an existing pattern to find similar occurrences, and interactively adjust similarity parameters to narrow the result set”).

Regarding claim 19, Tobin teaches a c computer program product embodied in non-transitory computer-readable media carrying executable code, which code when executed:
produces a representation of a structure of physical data files stored in a file-based backend data storage searchable with a single vector search query (see Buono, Page 175, “This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series. Then, it presents TimeSearcher 2, a tool that enables users to explore multidimensional data using synchronized tables and graphs with overview+detail, filter the time series data to reduce the scope of the search, select an existing pattern to find similar occurrences, and interactively adjust similarity parameters to narrow the result set”);
produces a virtual logical meta layer for dynamically generating query requests searching for time-series vectors within the physical data files stored in the file-based backend data storage; generates an interactive graphical user interface for selecting time sequences for search and search generation; and generates visualizations of one or more queries and search results (see Buono, Page 175, “This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series. Then, it presents TimeSearcher 2, a tool that enables users to explore multidimensional data using synchronized tables and graphs with overview+detail, filter the time series data to reduce the scope of the search, select an existing pattern to find similar occurrences, and interactively adjust similarity parameters to narrow the result set”).

Regarding claim 20, Buono further teaches:
wherein the code, when execute, generates one or more search results vectors predicting the occurrences and shapes of future time sequences (see Buono, Page 175, “This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series. Then, it presents TimeSearcher 2, a tool that enables users to explore multidimensional data using synchronized tables and graphs with overview+detail, filter the time series data to reduce the scope of the search, select an existing pattern to find similar occurrences, and interactively adjust similarity parameters to narrow the result set”).

Regarding claim 21, Buono further teaches:
wherein an alert is generated if the predicted future time sequence shape meets a predefined similarity threshold (see Buono, Page 177, “During early data exploration, users do not know what pattern they may want to look for. They browse the data and when they see some anomalies or surprising shapes in the data, they can zoom in, select the pattern, and then start the search for similar patterns, enabling them to see where and when similar behavior occurred. Of course, allowing multiple pattern specification methods is an even more powerful approach (see section 4).”).

Response to Arguments
Applicant’s Arguments, filed January 6th, 2022, have been fully considered, but are moot in light of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161